DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to communication received on 11/30/2021.
Claim 4 was canceled.
Claims 1-3, 5 and 7 were amended.
Claims 1-3 and 5-7 are pending.

Response to Arguments
With respect to the claims’ objections, in light of applicant’s amendments, the objections have been withdrawn.
With respect to the 35 USC § 112 rejection, in light of applicant’s amendments, the rejection has been withdrawn.
With respect to the 35 USC § 103 rejection, applicant’s arguments against Angus with respect to claim 1 are no longer applicable in light of new grounds of rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Semple et al. (US 20060205388 A1) hereinafter referred to as Semple in view of Suh et al. (US 20060105741 A1) hereinafter referred to as Suh and further in view of Fu (US-20180109372-A1) hereinafter referred to as Fu.

With respect to claim 1, Semple discloses: A method for activating a device, (Semple [0010] discloses “permit subscribers with GSM or other devices, having Subscriber Identity Modules (SIM), to be provisioned with keys for use in mobile network applications and/or services” wherein provision device is mapped to the activating of the device).
installing security certificates (Semple [0042] discloses “MT 102 is first provisioned with a digital certificate” wherein MT is the Mobile Terminal and the provisioning is mapped to the installing as interpreted according to applicant’s specifications paragraph [0003]).
and establishing an application to server secure connection without the need to transmit said certificates without encryption or physically transferring said certificates or installing said certificates at time of manufacture by: (Semple [0040] discloses establishing encrypting communication between MT and BSF (Bootstrapping Server Function) therefore the transferred certificate would be encrypted which is mapped to “without the need to transmit said certificates without encryption” wherein this double negative language used in the preamble is interpreted by the examiner to mean transmitting said certificate with encryption).
activating a standard 3rd Generation Partnership Project (3GPP) activation bootstrap authentication process to connect to a mobile network; (Semple [0010] discloses “establish techniques by which the Generic Authentication Architecture (GAA), specified for 3G networks, may be extended to support legacy systems (e.g., 2G or earlier systems)” [0008] discloses “Generic Authentication Architecture (GAA) and the Generic Bootstrapping Architecture (GBA) are specified for 3G networks and build on the security infrastructure of 3G mobile networks” so the GAA is interpreted as an example of a standard 3GPP bootstrap authentication process).
extracting a private key created during said bootstrap authentication process; (Semple [0015] discloses “The first and second keys may be generated based on the same secure algorithms and a pre-shared secret key known to a subscriber identification module in the mobile terminal and a network database communicatively coupled to the bootstrapping server function.” which is interpreted that the keys are extracted based on an algorithm and pre-shared secret key).
installing said certificates in said application and said server; (Semple [0047] discloses “The MT receives the authentication challenge and verifies whether it originates from the BSF based on a bootstrapping server certificate 404. Such bootstrapping server certificate (e.g., a public key) may have been provisioned to the MT and BSF at setup, offline, and/or during a previous process” wherein the provision is mapped to the installing on the MT and BSF).
using said private key to establish a secure tunnel”.
However, Suh in an analogous art discloses: using said private key to establish a secure tunnel; (Suh Suh [0006] discloses “SA negotiation is required to create an IPsec tunnel between nodes … secret key is used for nodes to verify each other”, which is mapped to establishing secure tunnel using PKI as becomes evident from applicant’s dependent claims).
transmitting said certificates over said secure tunnel; (Suh [0015] discloses transmitting certificate with CA after establishing the IPsec tunnel).
and creating said secure connection between said application and said server. (Suh [0006-0015] disclose creating the IPsec tunnel between device and server and CA).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Semple with using said key to establish a secure tunnel as disclosed by Suh to ensure secure communication with a trusted authority, see Suh [0006].
Semple does not explicitly disclose “segmenting the private key into parts; storing said parts in different locations”
However, Fu in an analogous art discloses: segmenting the private key into parts; (Fu ¶69 discloses “The private key (also known as the system private key) can then be divided into a number of shares using a secret-sharing scheme (e.g., the (t, n) threshold scheme)”)
storing said parts in different locations; (Fu ¶69 discloses “the system private key can be divided into n shares, each share being noted as S, (i=1, 2, . . . , n). The n shares of the system private key can then be sent to the n trusted control nodes, one share per node … The n shares of the system private key (or the n system subkeys) can be sent via the previously established quantum-enhanced secure channels”)
and creating said secure connection between said application and said server. (Fu ¶69 discloses “quantum-enhanced secure channels can be established among trusted control nodes via a QKD scheme.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Semple with segmenting the private key into parts; storing said parts in different locations as disclosed by Fu to ensure secure data sharing compliant with Shamir’s secret-sharing scheme, see Fu ¶64.

With respect to claim 2, Semple, Suh, and Fu disclose: A method as in claim 1, wherein the 3GPP activation bootstrap authentication process comprises a Generic Bootstrapping Architecture (GBA). (Semple [0007-0009] disclose 3G bootstrap authentication includes Generic Bootstrapping Architecture (GBA)).

With respect to claim 5, Semple, Suh, and Fu disclose: A method as in claim 1, wherein said private key is divided according to Shamir's Secret Sharing algorithm. (Fu ¶69 discloses secure data dividing and sharing compliant with Shamir’s secret-sharing scheme, see Fu ¶64).

With respect to claim 6, Semple, Suh, and Fu disclose: A method as in claim 1, wherein said device is already activated. (Semple [0064] discloses “The MT 706 is assumed to be provisioned with a public key or digital certificate enabling it to authenticate data transmitted from the BSF 704” which is interpreted that the mobile terminal is already activated).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Semple, Suh, and Fu as applied to claims 1-2, and 5-6 above, and further in view of Danisik et al. (US 20180248744 A1) hereinafter referred to as Danisik.

With respect to claim 3, Semple, Suh, and Fu disclose: A method as in claim 1, 
They do not explicitly disclose: wherein the 3GPP activation bootstrap authentication process comprises an Access Control Service (ACS) process.
However, Danisik in an analogous art discloses: wherein the 3GPP activation boot strap authentication process comprises an Access Control Service (ACS) process. (Danisik [0020] discloses “booting of MDs 110, bootstrapping of MDs 110, value changes of parameters of or for MDs 110, period scheduling events for MDs 110, or the like), responsive to requests by the automatic configuration service (e.g., bulk device management or other event-based mechanisms), responsive to requests by operations support systems (e.g., using the North Bound System (NBS) of ACS), or the like, as well as various combinations thereof. The device management functions typically performed by an ACS device management server, as well as the events and conditions which may trigger such device management functions to be performed by an ACS device management server, will be understood by one of ordinary skill in the art. The DMSs 122 each may have access to the managed device authentication information 127 of the managed device authentication database 126” wherein a bootstrap authentication comprises an ACS).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the the 3GPP activation bootstrap authentication process disclosed by Semple, Suh, and Fu as combined above wherein the authentication process comprises an Access Control Service (ACS) process as disclosed by Danisik to offer more system flexibility, see Danisik [0020].

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Semple, Suh, and Fu as applied to claims 1-2, and 5-6 above, and further in view of Ho (US 20070131780 A1) hereinafter referred to as Ho.

With respect to claim 7, Semple, Suh, and Fu disclose: A method as in claim 1, 
They do not explicitly disclose: wherein said private key is securely stored on a SIM only.
However, Ho in an analogous art discloses: wherein said private key is securely stored on a SIM only. (Ho [0013] discloses “WAP (Wireless Application Protocol) phones were available, WIM (Wireless Identity Module) was also developed by the SIM card vendors to secure WAP security by storing certificate and PKI algorithm in the SIM itself (SWIM card) or another standalone WIM card which can be inserted into another card slot in the mobile phone”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Semple, Suh, and Fu wherein said PKI pair is securely stored on a SIM only as disclosed by Ho to enable flexibility and security wherein a SIM can be inserted into another device slot, see Ho [0013].

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Spector et al. (US-20130191632-A1) Abstract and drawings disclose using private key to establish secure communication channel and utilizing Shamir’s secure data exchange scheme.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANY S GADALLA whose telephone number is (571)272-2322. The examiner can normally be reached Mon to Fri 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.S.G./Examiner, Art Unit 2493                                                                                                                                                                                                        
/Michael Simitoski/Primary Examiner, Art Unit 2493